
	

113 S481 IS: Wireless Consumer Choice Act
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 481
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Ms. Klobuchar (for
			 herself, Mr. Lee, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Communications Commission to
		  direct that wireless providers permit the unlocking of mobile devices.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wireless Consumer Choice
			 Act.
		2.FCC direction to
			 wireless providersPursuant to
			 its authorities under title III of the Communications Act of 1934 (47 U.S.C.
			 301 et seq.), the Federal Communications Commission, not later than 180 days
			 after the date of enactment of this Act, shall direct providers of commercial
			 mobile services and commercial mobile data services to permit the subscribers
			 of such services, or the agent of such subscribers, to unlock any type of
			 wireless device used to access such services. Nothing in this Act alters, or
			 shall be construed to alter, the terms of any valid contract between a provider
			 and a subscriber.
		
